Case 4:19-cv-02624 Document 1-15 Filed on 07/18/19 in TXSD Page 1 of 1




       cRE   - 61   CASE  - 201885557
       LOADT'ASTER   I'NIVERSAL RIGS INC                   R€nfrffs€RytcE
                                                                                g=
                                vs                          EilgESrED
       PETROI,EOS I{EXICANOS
       BE ADVISED    ON O3IL8I2OL9            TIIE
       FOLLOWINE     ACTIVIEY
                           OCCURRED'
       ORDER GR]ADITING SERVICE BY
                                                     *   F.ANDAI,I' W I{ILSON
       AUTITORIZED PERSON SIGNED                     *   looo LoursrAlfA surrE 51oo
                                                     *   IlousroN lx
                                                     ,.-a'*

                    APR 0   2    2019


       MARILYN BURGESS
                                                     I
        DISTRICT CI,ERtr, HARRIS     COUNEY
